COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 EXLP LEASING, LLC AND                          §
 EES LEASING, LLC,
                                                §
         Appellants/Cross-Appellees,                            No. 08-13-00359-CV
                                                 §
 v.                                                                Appeal from the
                                                 §
 WARD COUNTY APPRAISAL                                       143rd Judicial District Court
 DISTRICT,                                       §
                                                                of Ward County, Texas
         Appellee/Cross-Appellant.               §
                                                              (TC#12-09-22893-CVW)
                                                 §

                                                 §

                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was error in that
part of the judgment declaring that TEX.TAX CODE ANN. §§ 23.1241 and 23.1242 are
unconstitutional as applied to Appellants/Cross-Appellees’ compressors. We therefore reverse
that part of the judgment and render that these two statutes are not unconstitutional as applied in
this case. In all other respects, the trial court’s judgment is affirmed. We further order that
Appellants/Cross-Appellees and Appellee/Cross-Appellant each pay one half (1/2) the costs of
this appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)